Weinstein v Seawane Golf & Country Club, Inc. (2017 NY Slip Op 05995)





Weinstein v Seawane Golf & Country Club, Inc.


2017 NY Slip Op 05995


Decided on August 2, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 2, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2016-07332
 (Index No. 605095/14)

[*1]Barbara Weinstein, et al., appellants, 
vSeawane Golf and Country Club, Inc., et al., respondents.


Yankowitz Law Firm, P.C., Great Neck, NY (Andrew S. Koenig of counsel), for appellants.
Keith J. Conway, Melville, NY (Shannon Davis of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Mahon, J.), dated July 5, 2016, which granted the defendants' motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
On the evening of July 5, 2014, the plaintiff Barbara Weinstein (hereinafter the injured plaintiff) was at premises owned and operated by the defendants Seawane Golf and Country Club, Inc., and The Seawane Club (hereinafter together the club). The defendant Donald F. Mollitor, who was the general manager of the club, was standing next to a table with his back to the injured plaintiff. As she approached the table, he allegedly backed up and bumped into her, causing her to fall and sustain personal injuries. Thereafter, the injured plaintiff, and her husband suing derivatively, commenced the instant action against the defendants to recover damages for personal injuries. The defendants moved for summary judgment dismissing the complaint, and the Supreme Court granted the motion.
Contrary to the plaintiffs' contentions, the defendants made a prima facie showing of entitlement to judgment as a matter of law by tendering evidence that Mollitor was not negligent in the happening of the accident and that the defendants did not create a dangerous or defective condition in the placement of the table (see Alvarez v Prospect Hosp., 68 NY2d 320, 324; see also Witkowski v Island Trees Pub. Lib., 125 AD3d 768). In opposition, the plaintiffs failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d at 324). Accordingly, the Supreme Court properly granted the defendants' motion for summary judgment dismissing the complaint.
RIVERA, J.P., HALL, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court